In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-317V
                                    Filed: October 23, 2017
                                        UNPUBLISHED


    DOUGLAS T. LESTER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Uncontested;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Guillain-Barre Syndrome
    SECRETARY OF HEALTH AND                                  (GBS)
    HUMAN SERVICES,

                       Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
        On March 8, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barre syndrome (“GBS”) as a result of
an influenza (“flu”) vaccination administered on October 7, 2015. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.
        On October 23, 2017, respondent filed his Rule 4(c) report in which he states that
he does not contest that petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, “[i]t is respondent’s s position that
petitioner has satisfied the criteria set forth in the newly revised Vaccine Injury Table
(“Table”) and the Qualifications and Aids to Interpretation. Although the revised Table

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
only governs petitions filed on or after the effective date of the final rule, the evidence
shows that petitioner suffered GBS following the administration of a seasonal flu
vaccine, and that the onset occurred within the time period specified in the Table.” Id. at
8-9. Respondent further states that “[r]ecognizing that petitioner may re-file this petition
and be afforded a presumption of causation under the revised Table (see 42 U.S.C. §
300aa-16(b)), respondent will not contest entitlement to compensation in this case.” Id.
at 9.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master